Exhibit 7.07 POWER OF ATTORNEY Each of the undersigned does hereby appoint Patricia Niu as his or her true and lawful attorney-in-fact, for the purpose of, from time to time, executing in his or her name and on his or her behalf, any and all amendments or other documents relating to the Schedule 13D filed by the undersigned with the U.S. Securities and Exchange Commission (the “SEC”) on May 2, 2013, as such attorney-in-fact shall determine to be necessary or appropriate to comply with the reporting requirements of the Securities Exchange Act of 1934, as amended, and filing the same with the SEC on behalf of the undersigned, and delivering, furnishing or filing any such documents as exhibits thereto, and give and grant to such attorney-in-fact the power and authority to act in the premises as fully and to all intents and purposes as the undersigned might or could do if personally present, hereby ratifying and confirming all that said attorney-in-fact shall lawfully do or cause to be done by virtue hereof. Any such determination by the attorney-in-fact shall be conclusively evidenced by such person’s execution, delivery, furnishing or filing of the applicable document. This power of attorney shall remain in effect until expressly revoked in writing by the undersigned. IN WITNESS WHEREOF, the undersigned has caused this Power of Attorney to be executed on the date set forth below. /s/ Yang Zhao Date: June 26, 2013 Yang Zhao /s/ Paul Zavracky Date: June 26, 2013 Paul Zavracky /s/ John Newton Date: June 26, 2013 John Newton /s/ Yongyao Cai Date: June 26, 2013 Yongyao Cai /s/ Noureddine Hawat Date: June 26, 2013 Noureddine Hawat /s/ Alexander Dribinksy Date: June 26, 2013 Alexander Dribinksy /s/ Eric Chojnacki Date: June 26, 2013 Eric Chojnacki /s/ James Fennelly Date: June 26, 2013 James Fennelly /s/ Jose Rios Date: June 26, 2013 Jose Rios /s/ Cheryl Merino Date: June 26, 2013 Cheryl Merino /s/ Dong An Date: June 26, 2013 Dong An /s/Lei Zhang Date: June 26, 2013 Lei Zhang /s/Wei Zhang Date: June 26, 2013 Wei Zhang /s/ Haidong Liu Date: June 26, 2013 Haidong Liu /s/ Leyue Jiang Date: June 26, 2013 Leyue Jiang
